DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed on March 8, 2022 and December 11, 2019 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “the graft copolymer-based resin optionally further including at least one of a (meth)acrylonitrile-based non-graft polymer and a polyvinyl alcohol homopolymer” in lines 2-3.  As claim 1 already recites a polyvinyl alcohol in the graft copolymer-based resin, it is unclear how the graft copolymer-based resin further including a polyvinyl alcohol homopolymer is compositionally different from what is already recited in the claim.  However, based on the phrasing in the claim, it appears to the examiner that claim 3 intends to recite the polyvinyl alcohol as a non-graft polymer of a polyvinyl alcohol homopolymer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai et al. (US 2016/0240854) in view of Chung et al. (US 2014/0038048)
 	For claims 1 and 11:  Sakurai teaches a composition for a positive electrode comprising a graft copolymer-based resin (Sakurai in [0009]), the graft copolymer-based resin including a graft copolymer in which a monomer is graft-copolymerized with a polyvinyl alcohol so that the graft copolymer is produced by graft copolymerizing a monomer with the polyvinyl alcohol. (Sakurai in [0017], [0019])
 	Sakurai does not explicitly teach a polyvinylidene fluoride-based resin.  However, Chung in the same field of endeavor teaches a polyvinylidene fluoride-based resin as part of a binder composition. (Chung in [0107])  The skilled artisan would find obvious to modify Sakurai’s composition with a polyvinylidene fluoride-based resin.  The motivation for such a modification is to improve properties of binding positive active material particles among one another and binding the positive active material with a current collector. (Id.)
 	Sakurai does not explicitly teach the monomer graft polymerized with the polyvinyl alcohol to have a (meth)acrylonitrile as a main component.  However, Chung teaches a monomer with (meth)acrylonitrile as a main component. (Chung in [0023])  The skilled artisan would find obvious to modify Sakurai with a monomer having a (meth)acrylonitrile as a main component.  The motivation for such a modification is to improve the adhesion and expansion characteristics of the binder. ([0017])
	For claim 2:  Sakurai does not explicitly teach a mass ratio of the graft copolymer-based resin and the polyvinylidene fluoride resin as 2/8 to 8/2.  However, it would not require undue experimentation at least for the skilled artisan working within known prior art conditions through routine experimentation to optimize the mass ratio of the graft copolymer-based resin and the polyvinylidene fluoride resin, absent of a showing of evidence or unexpected results.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)  Applicant is invited to submit unexpected results to render the claims unobvious. (MPEP 2131.03)  Absent of such unexpected results it is asserted that the mass ratio of the polyvinylidene fluoride resin relative to the graft copolymer-based resin is result effective. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)  To this end, Chung teaches the polyvinylidene fluoride resin as a secondary binder directly affects the binding of positive active material particles to itself and to a current collector. (Chung in [0107])	
 	For claim 3:  A graft ratio of the graft copolymer is 20 to 150% (Sakurai in [0027]), which overlaps with 150 to 900%, an average polymerization degree of the polyvinyl alcohol is 300 to 3,000 ([0010]), the polyvinyl alcohol has a saponification degree of 70 to 100% by mol ([0010]) which overlaps with 85 to 100 mol %, a content of the polyvinyl alcohol in the graft copolymer-based resin is 40 to 80% by mass ([0011]), which overlaps with10 to 40% by mass, and a content of the (meth)acrylonitrile-based polymer in the graft copolymer-based resin is 20 to 60% by mass, which overlaps with 60 to 90% by mass. ([0011])  In cases where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  As to the graft copolymer-based resin optionally further including at least one of a (meth)acrylonitrile-based non-graft polymer and a polyvinyl alcohol homopolymer where the (meth)acrylonitrile-based non-grafted polymer has a weight average molecular weight of 30,000 to 300,000, Sakurai further discloses that a PAN (polyacrylonitrile) homopolymer and/or a PVA (polyvinyl alcohol) homopolymer which do/does not participate in the graft copolymerization may be mixed in addition to the graft copolymer (Sakura in [0017]) so that a polyvinyl alcohol homopolymer in the graft copolymer-based resin is at least taught or suggested by Sakurai.
 	For claims 4-5, and 7:  Sakurai further discloses a slurry for a positive electrode comprising the composition of claim 1 and a conductive auxiliary agent, and a slurry for a positive electrode comprising the composition of claim 1, a positive electrode active material, and a conductive auxiliary agent of at least fibrous carbon, carbon black, and a carbon composite in which the 
fibrous carbon and the carbon black are interconnected. (Sakurai in [0012-0013])
 	For claim 6:  The positive electrode active material is LiNixMn2-xO4, Li(CoxNiyMnz)O2, and Li(NixAlyCoz)O2. (Sakurai in [0013])
 For claim 8:  A content of the positive electrode active material is 50 to 95% by mass (Sakurai in [0053]), which teaches or at least suggests 40 to 99.5% by mass in a solid content of the slurry. “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.” In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).
 	For claims 9-10:  Sakurai further discloses a lithium ion secondary battery comprising a positive electrode, a metal foil, and a coating film of the slurry formed on the metal foil. (Sakurai in [0056-0057])



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571) 272-1289 and email is julian.anthony@uspto.gov.  The examiner can normally be reached on Monday to Friday from 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julian Anthony/Examiner, Art Unit 1722      

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722